The Court
(Thruston, J.,
absent,) being of that opinion, per-
mitted the slave Sandy to be sworn and examined as a witness.
Verdict, guilty. Sentenced to the penitentiary for four years, on the 13th of May, 1837.
Note. The prisoner was again convicted of a like offence, by forging a pass for negro Sam, another slave of Mr. Mason, at October term, 1837, and the entry of the sentence was : “ and it appearing to the Court that the traverser is in the custody of the keeper of the penitentiary of the District of Columbia, under the sentence of this Court passed at the last term for a like offence, the sentence of the Court, for the offence of which he is now convicted, is, that he suffer imprisonment and labor in the penitentiary of the District of Columbia, for the period of three years next after the expiration, or other termination of the period for which he already stands committed to the said penitentiary.”